DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 10 November 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claims 1, 2, and 5-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altenrath et al. (USP 6,431,613 hereinafter “Altenrath”).
In regards to claim 1, Altenrath discloses a formed pipe end-section of a pipeline (see figs. 4-7) for connecting the pipeline at an end, comprising: 
an annular bead (121) with a first abutment face (125) facing away from the end of the pipeline and a second abutment face (34) facing towards the end of the pipeline; 
an inner recess (shown in fig. 4) extending radially toward the annular bead;
a chamfer (122) reducing a diameter of the pipe end-section from the annular bead towards the end of the pipeline; and
a radial recess (128) configured to accommodate a sealing ring, wherein the chamfer extends at least between the annular bead and the radial recess.
In regards to claim 2, Altenrath further discloses the chamfer is arranged immediately adjacent to the annular bead (shown in fig. 6).
In regards to claim 5, Altenrath further discloses a coupling nut (113), wherein the first abutment face is provided configured to be engaged by the coupling nut (shown in fig. 4).
In regards to claim 6, Altenrath further discloses the coupling nut is configured to be screw-connected to an adapter (101).
In regards to claim 7, Altenrath further discloses the second abutment face is provided configured to abut for abutting a front face (104) of an adapter.
In regards to claim 8, Altenrath further discloses a sealing ring (35) accommodated in the radial recess, wherein the chamfer and the sealing ring are respectively provided configured to engage an inner cone of an adapter.
In regards to claim 9, Altenrath discloses a pipe screw-connection for reversibly connecting a pipeline to an adapter, the pipe screw-connection comprising:
the pipeline having the formed pipe end-section (118) according claim 1 (see above); and
the adapter (101) having a front face (104) at a connecting end and an inner cone (111) extending from the front face, the adapter forming a tubular member configured to pass through a medium.
In regards to claim 10, Altenrath further discloses in a connected state the second abutment face abuts against the front face, thus sealing the connection in a first sealing area (shown in fig. 5).
In regards to claim 11, Altenrath further discloses the chamfer of the pipe end-section engages with the inner cone of the adapter, thus aligning the pipe end-section and the adapter axially during a connection process, and, in a connected state, sealing the connection in a second sealing area (shown in fig. 5).
In regards to claim 12, Altenrath further discloses the radial recess of the formed pipe end- section accommodates a sealing ring (35), the sealing ring sealingly engaging the inner cone of the adapter in a connected state to form a third sealing area (shown in fig. 7).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Altenrath as applied to claims 1 above.
While Altenrath does not expressly disclose the conical face of the chamfer being arranged at an angle of 120 degrees with respect to the abutment face; the chamfer angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Altenrath to have the conical face of the chamfer be arranged at an angle of 120 degrees with respect to the abutment face, as the chamfer angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/18/2022